Exhibit 10.24

 

EXECUTION COPY

 

LIMITED LIABILITY LIMITED PARTNERSHIP AGREEMENT

 

of

 

DWA ESCROW LLLP

 

dated as of October 27, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I Definitions and Usage SECTION 1.01.    Definitions    4 SECTION 1.02.
   Terms and Usage Generally    11 ARTICLE II The Partnership SECTION 2.01.   
Effectiveness of this Agreement    12 SECTION 2.02.    Formation    12 SECTION
2.03.    Name    12 SECTION 2.04.    Term    12 SECTION 2.05.    Registered
Agent and Registered Office    12 SECTION 2.06.    Limited Purpose    12 SECTION
2.07.    Treatment as Partnership    13 ARTICLE III Capital Contributions;
Partners SECTION 3.01.    Initial Capital Contributions    13 SECTION 3.02.   
Admission of Partners    13 ARTICLE IV Reports SECTION 4.01.    Reports to
Partners    13 SECTION 4.02.    Tax Returns    14 SECTION 4.03.    Other Tax
Information    14 SECTION 4.04.    Fiscal Year    15 ARTICLE V Adjusted
DreamWorks Participation Percentages SECTION 5.01.    General    15

 

i



--------------------------------------------------------------------------------

ARTICLE VI Tax Matters SECTION 6.01.    Identification, Sale and Distribution of
Shares of Common Stock    15 SECTION 6.02.    Allocation of Tax Items; Tax
Treatment of Certain Distributions    16 SECTION 6.03.    Amounts Withheld    16
SECTION 6.04.    Tax Matters Partner    17 ARTICLE VII Calculations;
Distributions SECTION 7.01.    Calculations    17 SECTION 7.02.    Transactions
In the Event of a Follow-on Offering    21 SECTION 7.03.    Transactions in the
Event of a Universal Triggered Offering    22 SECTION 7.04.    Mandatory Share
Distributions    22 SECTION 7.05.    Vulcan GP Date    23 SECTION 7.06.   
General Provisions    24 SECTION 7.07.    No Set-Off    26 SECTION 7.08.   
Sample Calculations    26 ARTICLE VIII Management of the Partnership SECTION
8.01.    General Partners    26 SECTION 8.02.    Voting of Contributed Stock   
27 SECTION 8.03.    Substitute General Partner    27 SECTION 8.04.   
Restrictions on Activities    28 ARTICLE IX Transfers of Interests SECTION 9.01.
   Restrictions on Transfers    29 SECTION 9.02.    Admission of Transferees   
29 SECTION 9.03.    Further Restrictions    29 ARTICLE X Limitation on
Liability, Exculpation SECTION 10.01.    Limitation on Liability    30 SECTION
10.02.    Exculpation of Covered Persons    30 SECTION 10.03.    Indemnification
   30

 

ii



--------------------------------------------------------------------------------

ARTICLE XI Dissolution and Termination SECTION 11.01.    Dissolution    31
SECTION 11.02.    Winding Up of the Partnership    32 SECTION 11.03.    Claims
of Partners    33 SECTION 11.04.    Termination    33 ARTICLE XII Miscellaneous
SECTION 12.01.    Notices    33 SECTION 12.02.    No Third Party Beneficiaries
   34 SECTION 12.03.    Waiver    34 SECTION 12.04.    Assignment; Amendments   
34 SECTION 12.05.    Integration    34 SECTION 12.06.    Headings    35 SECTION
12.07.    Counterparts    35 SECTION 12.08.    Severability    35 SECTION 12.09.
   Applicable Law    35 SECTION 12.10.    Jurisdiction; Waivers    35 SECTION
12.11.    Enforcement    35

 

Schedules

 

Schedule A - Contributed Stock

Schedule B - Initial DreamWorks Capital

Schedule C - Partners

Schedule D - Initial Capital Contributions

Schedule E - Sample Calculations

 

iii



--------------------------------------------------------------------------------

LIMITED LIABILITY LIMITED PARTNERSHIP AGREEMENT of DWA ESCROW LLLP (the
“Partnership”) dated as of October 27, 2004, by and among M&J K B LIMITED
PARTNERSHIP, a Delaware limited partnership (“M&J K B”), as general partner,
DG-DW, L.P. a Delaware limited partnership (“DG-DW”), as general partner, and
M&J K DREAM LIMITED PARTNERSHIP, a Delaware limited partnership (“M&J K”), DW
LIPS, L.P., a California limited partnership (“DW Lips”), DW INVESTMENT II,
INC., a Washington corporation (“DWI II”), and the other Partners (as defined
below) party hereto, as limited partners.

 

Preliminary Statement

 

WHEREAS, the parties hereto are parties to the Formation Agreement (the
“Formation Agreement”), dated as of October 27, 2004;

 

WHEREAS, the parties hereto will contribute their shares of common stock in
DreamWorks Animation SKG, Inc., a Delaware corporation (the “Company”), other
than shares that will be sold in a secondary component of the IPO (as defined
herein) or retained in lieu of such sale and additional shares that will be
retained for later sale (or retained in lieu of such later sale), to the
Partnership in exchange for Interests (as defined below) pursuant to the
Formation Agreement;

 

WHEREAS, in accordance with the Formation Agreement and the Registration Rights
Agreement, dated as of October 27, 2004 (the “Registration Rights Agreement”),
among the Company, the Partnership, the parties hereto and the other parties
thereto, a portion of the Contributed Stock (as defined herein) will be sold in
a secondary offering;

 

WHEREAS, the parties hereto are party to the Seventh Amended and Restated
Limited Liability Company Agreement of DreamWorks L.L.C., dated as of October
27, 2004; and

 

WHEREAS, M&J K B and DG-DW, as general partners of the Partnership, have duly
executed and filed with the Secretary of State of the State of Delaware (i) a
statement of qualification as a limited liability limited partnership and (ii) a
certificate of limited partnership.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

Definitions and Usage

 

Definitions. The terms shall have the following meanings for purposes of this
Agreement:

 

“Adjusted DreamWorks Participation Percentage” means, with respect to any
Partner, the percentage set forth opposite such Partner’s name in Section 5.01.

 

4



--------------------------------------------------------------------------------

“Affiliate” of any specified Person means any other Person directly or
indirectly Controlling, Controlled By or under direct or indirect common Control
with such specified Person.

 

“Agreement” means this Limited Liability Limited Partnership Agreement, as it
may be amended, supplemented, restated or modified from time to time.

 

“Applicable Law” is defined in Section 7.10.

 

“Bankruptcy” of a Person means (i) the filing by such Person of a voluntary
petition seeking liquidation, reorganization, arrangement or readjustment, in
any form, of its debts under Title 11 of the United States Code (or
corresponding provisions of future laws) or any other bankruptcy or insolvency
law, whether foreign or domestic, or such Person’s filing an answer consenting
to or acquiescing in any such petition, (ii) the making by such Person of any
assignment for the benefit of its creditors or the admission by such Person in
writing of its inability to pay its debts as they mature or (iii) the expiration
of 60 days after the filing of an involuntary petition under Title 11 of the
United States Code (or corresponding provisions of future laws), an application
for the appointment of a receiver for the assets of such Person, or an
involuntary petition seeking liquidation, reorganization, arrangements,
composition, dissolution or readjustment of its debts or similar relief under
any bankruptcy or insolvency law, provided that the same shall not have been
vacated, set aside or stayed within such 60-day period. This definition of
“Bankruptcy” is intended to replace the bankruptcy related events set forth in
Sections 17-402(a)(4) and (a)(5) of the Delaware Act.

 

“Business Day” means any day other than a Saturday, a Sunday or a U.S. Federal
holiday.

 

“Change in Control Transaction” is defined in Section 7.04(a).

 

“Charter” means the Restated Certificate of Incorporation of the Company, as
amended or restated from time to time.

 

“Class A Stock” means the Company’s Class A Common Stock, par value $0.01 per
share.

 

“Class B Stock” means the Company’s Class B Common Stock, par value $0.01 per
share.

 

“Class B Stockholder Agreement” means the Stockholder Agreement, dated as of
October 27, 2004, among the Partnership, M&J K B, M&J K, The JK Annuity Trust,
The MK Annuity Trust, Katzenberg 1994 Irrevocable Trust, DG-DW, Jeffrey
Katzenberg and David Geffen, as it may be amended, supplemented, restated or
modified from time to time.

 

5



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commencement Date” is defined in Section 7.05.

 

“Common Stock” means Class A Stock and Class B Stock.

 

“Company” is defined in the Preliminary Statement to this Agreement.

 

“Continuing Partner” means each of (i) DWI II and (ii) Lee Entertainment, L.L.C.

 

“Continuing Partner Minimum Ownership Shares” means, with respect to any
Continuing Partner, the shares of Common Stock (including Pledged Common Stock),
if any, allocated to such Continuing Partner in the schedule prepared pursuant
to Section 7.01(a)(z), 7.01(b)(z) or 7.01(c)(z), as applicable, but not
associated with such Continuing Partner as set forth in Article VI.

 

“Contributed Stock” means, with respect to each Partner, the number of shares of
Common Stock (including Pledged Common Stock) set forth opposite such Partner’s
name on Schedule A.

 

“Control” (including the term “Controlled By”) is defined in the Charter as in
effect at consummation of the IPO.

 

“Covered Person” means (i) each Partner, (ii) each Affiliate of a Partner and
(iii) each officer, director, shareholder, partner, employee, member, manager,
representative, agent or trustee of a Partner or of an Affiliate of a Partner;
provided that the Company, DreamWorks L.L.C. and their respective subsidiaries
shall not be Covered Persons.

 

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6
Del. C. §§17-101 et seq., as amended from time to time or any successor statute.

 

“DG-DW” is defined in the preamble to this Agreement.

 

“Dissolution Additional Shares” is defined in Section 11.02(b).

 

“DRUPA” is defined in Section 2.02.

 

“DW Lips” is defined in the preamble to this Agreement.

 

“DWI II” is defined in the preamble to this Agreement.

 

“Effective Time” is defined in Section 2.04.

 

“Equity Security” is defined in Rule 405 under the Securities Act, and in any
event includes any security having the attendant right to vote for directors or
similar representatives and any general or limited partner interest in a General
Partner or in a Parent.

 

6



--------------------------------------------------------------------------------

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” of a share of Common Stock as of any date of determination
means the Volume Weighted Average Price of the Class A Stock over a 20
consecutive trading day period ended one trading day prior to the date of
determination.

 

“Fifty Percent Return” means, (A) with respect to each Partner other than
Universal, at any time, the amount necessary to reduce such Partner’s Unreturned
DreamWorks Capital at such time to 50% of such Partner’s Initial DreamWorks
Capital and (B) with respect to Universal, at any time, the amount necessary to
reduce Universal’s Unreturned DreamWorks Capital at such time to zero.

 

“Final Allocation” means (A) the allocation by the Partnership of shares of
Common Stock in accordance with Article VII (which, for the avoidance of doubt,
shall be (a) in the case of a JK/DG Triggered Follow-on Offering or a Subsequent
Follow-on Offering, pursuant to Section 7.01(a) on the date of pricing of such
offering, (b) in the case of a Vulcan Triggered Follow-on Offering, pursuant to
Section 7.01(b) or Section 7.01(c), as applicable, on the date of the conclusion
of the Pricing Period relating to such offering, except to the extent the last
sentence of Section 7.02(b) shall be applicable to such offering in which case
such allocation shall occur on the date of pricing of such offering, (c) in the
event that a Follow-on Offering has not been consummated prior to January 1,
2008 (July 1, 2008 in the event that a Universal Triggered Offering has been
consummated), pursuant to Section 7.04 on the date of determination of the
Mandatory Distribution Price or (d) in the event of a Change in Control
Transaction, pursuant to Section 7.04 on the date of determination of the
Mandatory Distribution Price) or (B) any allocation pursuant to Section
11.02(b).

 

“Fiscal Year” is defined in Section 4.04.

 

“Follow-on Offering” is defined in the Formation Agreement.

 

“Formation Agreement” is defined in the Preliminary Statement to this Agreement.

 

“General Partner” means (a) subject to Section 8.03, prior to the Vulcan GP
Date, M&J K B and DG-DW and (b) on and after the Vulcan GP Date, DWI II, in each
case, for so long as such Person continues to be a general partner of the
Partnership.

 

“Gross Offering Price” means, with respect to a Follow-on Offering, the gross
public offering price per share (calculated before deduction of any underwriting
discounts or commissions) in such offering.

 

“Initial DreamWorks Capital” means, with respect to each Partner, the amount set
forth opposite such Partner’s name on Schedule B.

 

7



--------------------------------------------------------------------------------

“Initial Follow-on Offering” is defined in the Formation Agreement.

 

“Interest” means the partnership interest of a Partner in the Partnership.

 

“IPO” means the initial public offering by the Company of Class A Stock.

 

“JK/DG Triggered Follow-on Offering” is defined in the Formation Agreement.

 

“Limited Partner” means DW Lips, DWI II, Lee Entertainment, L.L.C., Universal
and, on and after the Vulcan GP Date, M&J K B and DG-DW, in each case for so
long as such Person continues to be a limited partner of the Partnership.

 

“Mandatory Distribution Price” means the Volume Weighted Average Price of the
Class A Stock over the 20 consecutive trading days on The New York Stock
Exchange beginning on the trading date specified in the applicable sentence of
Section 7.04(a).

 

“M&J K” is defined in the preamble to this Agreement.

 

“M&J K B” is defined in the preamble to this Agreement.

 

“Net Offering Price” means, with respect to a Follow-on Offering or the
Universal Triggered Offering, the net public offering price per share
(calculated after deduction of any underwriting discounts or commissions) in
such offering.

 

“Non-Participating Partner” means (i) if a Follow-on Offering is consummated
prior to the first anniversary of the Effective Time, (a) each of DW Lips, M&J K
B, M&J K, DG-DW and (b) in the case of a Vulcan Triggered Follow-on Offering,
any Partner other than DWI II, except in the case of clause (b), and subject to
clause (a), to the extent such Partner delivers written notice to the General
Partners electing to participate in such Vulcan Triggered Follow-on Offering
within 10 Business Days after the date the Partnership delivers to each such
Partner written notice of the Partnership’s exercise of the demand request
relating to such Follow-on Offering, (ii) if a Follow-on Offering is consummated
after the first anniversary of the Effective Time, (x) each of M&J K B, and
DG-DW, except to the extent they deliver written notice to the other Partners
electing to participate in such Follow-on Offering and (y) in the case of a
Vulcan Triggered Follow-on Offering, any Partner other than DWI II, except to
the extent such Partner delivers written notice to the General Partners electing
to participate in such Vulcan Triggered Follow-on Offering, in the case of each
of clauses (x) and (y) within 10 Business Days after the date the Partnership
delivers to each such Partner written notice of the Partnership’s exercise of
the demand request relating to such Follow-on Offering and (iii) in the case of
a Universal Triggered Offering, all Partners other than Universal.

 

“Parent” means any Person that directly or indirectly owns any equity or voting
interest in a Partner.

 

8



--------------------------------------------------------------------------------

“Participating Partner” means any Partner other than a Non-Participating
Partner.

 

“Partner” means a General Partner or a Limited Partner.

 

“Partnership” is defined in the preamble to this Agreement.

 

“Person” is defined in the Charter (as modified in Section 2(f) of Article IV
thereof) as in effect at consummation of the IPO.

 

“Pledge Agreement” means the Pledge Agreement, dated as of October 27, 2004,
among the Partnership, JPMorgan Chase Bank, as collateral agent, and the other
lenders party thereto, as it may be amended, supplemented, restated or modified
from time to time.

 

“Pledged Common Stock” means, at any time, the shares of Common Stock then
pledged as collateral for the Revolving Credit Facility. The number of shares of
Pledged Common Stock (if any) contributed to the Partnership by each Partner
pursuant to Section 3.01(a) is set forth opposite such Partner’s name on
Schedule A.

 

“Pricing Period” is defined in the Formation Agreement.

 

“Pricing Period Price” is defined in the Formation Agreement.

 

“Principal” means (i) Jeffrey Katzenberg (with respect to M&J K B and any
successor General Partner admitted pursuant to this Agreement that is Controlled
By Jeffrey Katzenberg) and (ii) David Geffen (with respect to DG-DW and any
successor General Partner admitted pursuant to this Agreement that is Controlled
By David Geffen).

 

“Proceeding” is defined in Section 12.10.

 

“Registration Rights Agreement” is defined in the Preliminary Statement to this
Agreement.

 

“Retained Shares” of any Partner means the number of shares of Common Stock
retained by such Partner pursuant to Section 2.04(b)(x) of the Formation
Agreement, less the number of shares sold by (or credited to) such Partner in
the IPO or in any IPO “overallotment option” exercise. In the case of any
Partner that does not sell shares of Common Stock in the IPO or in any IPO
“overallotment option” exercise, as applicable, the number of shares of Common
Stock credited in the IPO or such IPO “overallotment option” exercise, as
applicable, shall be the number of shares of Common Stock (valued at the Net
Offering Price in the IPO) that would result in such Partner having a Returned
Capital Ratio equal to the Returned Capital Ratio of each of the Partners (other
than Universal) that actually sold shares of Common Stock in the IPO or such IPO
“overalloment option” exercise, as applicable, after giving effect to such
sales. The number of Retained Shares of each Partner (if any) as of the
Effective Time is set forth opposite such Partner’s name on Schedule A.

 

9



--------------------------------------------------------------------------------

“Returned Capital Ratio” of any Partner at any time means the ratio (not to
exceed 100%) of the Returned DreamWorks Capital of such Partner at such time to
the Initial DreamWorks Capital of such Partner.

 

“Returned DreamWorks Capital” of any Partner at any time means the Initial
DreamWorks Capital of such Partner minus the Unreturned DreamWorks Capital of
such Partner at such time.

 

“Revolving Credit Facility” means the revolving credit facility, dated as of
October 27, 2004, among DreamWorks L.L.C. and the lenders party thereto (or any
refinancing thereof that does not extend the term thereof).

 

“Satisfaction Event” means, with respect to each Partner, the event as a result
of which the Fifty Percent Return of such Partner would be equal to zero (or
such greater amount as results from the restriction set forth in the last
sentence of Section 7.02(b)).

 

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations thereunder.

 

“7.01(a) Additional Shares” is defined in Section 7.01(a).

 

“7.01(b) Additional Shares” is defined in Section 7.01(b).

 

“7.01(c) Additional Shares” is defined in Section 7.01(c).

 

“SKG Minimum Ownership Shares” means with respect to each of DW Lips, M&J K B,
M&J K and DG-DW, the shares of Common Stock (including Pledged Common Stock), if
any, allocated to such Partner in the schedule prepared pursuant to Section
7.01(a)(z), 7.01(b)(z) and 7.01(c)(z), as applicable, but not associated with
such Partner as set forth in Section 6.01.

 

“Subsequent Follow-on Offering” is defined in the Formation Agreement.

 

“Tax Matters Partner” is defined in Section 6.04(a).

 

“Transaction Documents” means, collectively, this Agreement, the Formation
Agreement, the Pledge Agreement, the Class B Stockholder Agreement and the
Vulcan Stockholder Agreement.

 

“Transfer” is defined in the Class B Stockholder Agreement as in effect at
consummation of the IPO.

 

“Trigger Event” means, in respect of a General Partner, (i) the death,
incapacity, retirement, Bankruptcy, commencement of liquidation proceedings,
resignation, insolvency or dissolution of a General Partner or the Principal
that Controls such General Partner or (ii) the failure by the applicable
Principal to Control such General Partner.

 

10



--------------------------------------------------------------------------------

“Ultimate Parent” of any Partner means the Parent that Controls, directly or
indirectly, both such Partner and each other Parent of such Partner.

 

“Universal” means Vivendi Universal Entertainment LLLP.

 

“Universal Triggered Offering” is defined in the Formation Agreement.

 

“Unreturned DreamWorks Capital” means, with respect to any Partner as of any
time, such Partner’s Initial DreamWorks Capital less: (a) the value of any
shares of Common Stock sold (or credited, as determined in accordance with the
definition of “Retained Shares”) by such Partner in the IPO or in any IPO
“overallotment option” exercise prior to such time (in each case, valued at the
Net Offering Price in the IPO) and (b) the value of such Partner’s Retained
Shares plus the value of any other shares sold by the Partnership on behalf of
such Partner, if any, pursuant to Section 7.02(b), in each case, as such value
is determined in accordance with the applicable provision of Section 7.01,
Section 7.04 or Section 11.02, as applicable (except that any such valuation
done in accordance with Section 7.01(a) shall be undone prior to performing any
calculation under Section 7.01(b) or Section 7.01(c) and shall be recalculated
in accordance with such other applicable provision).

 

“Volume Weighted Average Price” over any period means, with respect to the Class
A Stock, the volume weighted average price per share for the entire applicable
period on the principal national securities market or exchange on which the
Class A Stock is listed or quoted.

 

“Vulcan Discount” means the ratio of (x) the Net Offering Price in the Vulcan
Triggered Follow-on Offering to (y) the Gross Offering Price in the Vulcan
Triggered Follow-on Offering.

 

“Vulcan GP Date” is defined in Section 7.05.

 

“Vulcan Stockholder Agreement” means the Stockholder Agreement, dated as of
October 27, 2004, among the Company, the Partnership, M&J K B, M&J K, The JK
Annuity Trust, The MK Annuity Trust, Katzenberg 1994 Irrevocable Trust, DG-DW,
DWI II, Jeffrey Katzenberg, David Geffen and Paul Allen, as it may be amended,
supplemented, restated or modified from time to time.

 

“Vulcan Triggered Follow-on Offering” is defined in the Formation Agreement.

 

Terms and Usage Generally. i)The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article and Section references are to this Agreement unless otherwise specified.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.

 

11



--------------------------------------------------------------------------------

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

 

The Partnership

 

Effectiveness of this Agreement. This Agreement constitutes the partnership
agreement (as defined in the Delaware Act) of the parties hereto. This Agreement
shall become effective at the Effective Time.

 

Formation. The parties hereto agree to form the Partnership as a limited
partnership and unanimously agree that the Partnership shall be qualified as a
limited liability limited partnership under and pursuant to Section 17-214 of
the Delaware Act and Section 15-1001 of the Delaware Revised Uniform Partnership
Act (6 Del. C. §§ 15-101 et seq.) (“DRUPA”) by filing with the Secretary of
State of the State of Delaware a certificate of limited partnership of the
Partnership and a statement of qualification as a limited liability limited
partnership. The General Partners shall execute, file and record the certificate
of limited partnership of the Partnership, such statement of qualification and
such other documents as may be required or appropriate under the laws of the
State of Delaware and of any other jurisdiction in which the Partnership may
conduct business. The General Partners shall, on request, provide any Partner
with copies of each such document as filed and recorded.

 

Name. The name of the Partnership is DWA Escrow LLLP. The General Partners may
change the name of the Partnership or adopt such trade or fictitious names as
they may determine, in each case consistent with the requirements of the
Delaware Act, including Sections 17-102 and 17-214 thereof, and all other
applicable law (e.g., fictitious name statutes). The General Partners will give
all Partners prompt written notice of any such name change (or adoption of any
such trade or fictitious name).

 

Term. The term of the Partnership shall begin on the date the certificate of
limited partnership of the Partnership becomes effective (the “Effective Time”)
and shall continue until the Partnership is dissolved in accordance with Section
11.01.

 

Registered Agent and Registered Office. The name of the registered agent for
service of process is Capitol Services, Inc., and the address of the registered
agent and the address of the registered office in the State of Delaware is 615
South Dupont Highway, Dover, Kent County, Delaware. Such office and such agent
may be changed from time to time by the General Partners consistent with the
requirements of the Delaware Act, including Sections 17-104 and 17-202 thereof.

 

Limited Purpose. The Partnership is formed for the sole object and purpose of,
and the nature of the business to be conducted and promoted by the Partnership
is limited to, holding and voting shares of Common Stock in accordance with the
Transaction Documents, effecting the transactions and fulfilling the obligations
contemplated in the Transaction Documents to be effected and fulfilled by the

 

12



--------------------------------------------------------------------------------

Partnership and making the distributions contemplated in this Agreement. Without
the prior written consent of each Partner, the Partnership will not engage in
any business or activities (including those activities described in Section
8.04) other than those described above. Notwithstanding anything in this
Agreement to the contrary, without the need for any additional act or consent of
any Person, the Partnership, and either General Partner acting on behalf of the
Partnership, may execute, deliver and perform the Transaction Documents on
behalf of the Partnership. The foregoing authorization shall not be construed as
a limitation on the powers of Partnership or the General Partners to enter into
other agreements expressly permitted by this Agreement.

 

Treatment as Partnership. The Partnership shall not elect to be treated as a
corporation for U.S. federal income tax purposes. The parties shall treat the
Partnership as a partnership for U.S. federal income tax purposes and agree not
to take any position inconsistent with such treatment.

 

Capital Contributions; Partners

 

Initial Capital Contributions. ii)At the Effective Time, the Partners shall
contribute to the Partnership such number of shares of Common Stock set forth
opposite such Partner’s name on Schedule A, in accordance with Section 2.04 of
the Formation Agreement.

 

In return for such capital contributions, Interests shall be issued to the
Partners. Schedule D indicates the amount of capital contributions attributable
to Interests for each Partner.

 

No Partner shall be entitled to make additional capital contributions, withdraw
capital or receive distributions except as specifically provided herein. No
Partner shall have any obligation to the Partnership, to any other Partner or to
any creditor of the Partnership to make any capital contribution, except as
specifically contemplated in Section 3.01(a).

 

Admission of Partners. At the Effective Time, without the need for any further
action of any Person, the Persons set forth on Schedule C attached hereto who
have executed this Agreement shall be admitted as Partners, and each such Person
shall be shown as such in the books and records of the Partnership. Following
the Effective Time, no Person shall be admitted as a Partner (except in
accordance with Section 9.02) and no additional Interests shall be issued.

 

Reports

 

Reports to Partners. iii)The General Partners shall deliver a statement to each
Partner of the balance of each Partner’s Unreturned DreamWorks Capital (i) as
soon as practicable after consummation of a Follow-on Offering (subject to
revision in

 

13



--------------------------------------------------------------------------------

accordance with the first sentence of each of Section 7.01(a), Section 7.01(b)
and Section 7.01(c)), (ii) within 80 days after the end of each Fiscal Year and
(iii) within 30 days after the end of each of the first three quarters of each
Fiscal Year.

 

The General Partners shall deliver a draft of the schedule required to be
prepared pursuant to Section 7.01(a), Section 7.01(b) or Section 7.01(c), as
applicable, to each Limited Partner for its review five Business Days prior to
the pricing of the Follow-on Offering or conclusion of the Pricing Period, as
applicable, and a draft of the schedule required to be prepared pursuant to
Section 7.04 to each Limited Partner for its review five Business Days prior to
the end of the 20-trading day period used to determine the Mandatory
Distribution Price. Such draft schedule shall be prepared based on, as
applicable, the mid-point of the price range for the applicable offering (or, if
such mid-point price shall not exist, then a good faith estimate by the
underwriters for such offering of the price per share for the applicable
offering) or the Pricing Period Price as calculated from the beginning of the
Pricing Period to such day. If any of the Limited Partners have any objection to
any such calculations, they shall give the General Partners notice thereof and
the parties shall use reasonable efforts to resolve any such disputes prior to
the pricing date for such offering or the end of the applicable Pricing Period.

 

As soon as practicable after the end of each Fiscal Year but in any event within
80 days after the end of each Fiscal Year, the Tax Matters Partner shall deliver
to each Partner an Internal Revenue Service Schedule K-1 and all similar state,
local or foreign forms, schedules or returns required by law to be provided to
each Partner. For purposes of Sections 4.01(a), (c), (d) and (e), Section 4.02
and Section 4.03, (i) a “Partner” shall be deemed to include any Person that was
a Partner at any time during the relevant taxable period or at the time of the
relevant event, even if such Person is no longer a Partner at the time the
relevant information is to be provided and (ii) the “Tax Matters Partner” means
the Tax Matters Partner for the relevant taxable period or at the time of the
relevant event, even if such Person is no longer the Tax Matters Partner at the
time the relevant information is to be prepared.

 

As soon as practicable after consummation of a Follow-on Offering but in any
event within 80 days after such consummation, the Tax Matters Partner shall
deliver to each Participating Partner a statement of the Partnership taxable
income or tax loss allocable to such Partner in connection with the Follow-on
Offering.

 

As soon as practicable but within 80 days after the distribution of shares of
Common Stock to a Partner, the Tax Matters Partner shall deliver to each Partner
that was distributed shares of Common Stock a statement of the tax basis (in the
hands of the Partnership) of the shares of Common Stock distributed to such
Partner.

 

Tax Returns. The Tax Matters Partner shall timely cause to be prepared all tax
returns (including information returns) required to be filed by the Partnership.

 

Other Tax Information. The Partners shall cooperate with one another and the Tax
Matters Partner (on behalf of the Partnership), and the Tax Matters Partner (on
behalf of the Partnership) shall cooperate with each Partner, to provide all
reasonable necessary financial and tax information and related analysis with
respect to Partnership tax matters.

 

14



--------------------------------------------------------------------------------

Fiscal Year. The fiscal year of the Partnership (the “Fiscal Year”) shall be the
12-month (or shorter) period ending on December 31 of each year, unless
otherwise determined by the General Partners.

 

Adjusted DreamWorks Participation Percentages

 

General. As of the Effective Time, the Adjusted DreamWorks Participation
Percentage of each Partner shall be as set forth below:

 

Partner

--------------------------------------------------------------------------------

  

Adjusted

Dream Works

Participation
Percentage

--------------------------------------------------------------------------------

 

M&J K B

   0.0723 %

M&J K

   21.6963 %

DG-DW

   21.7686 %

DW Lips

   21.7686 %

DWI II

   29.4173 %

Lee Entertainment, L.L.C.

   5.2769 %

Universal

   0 %

 

Tax Matters

 

Identification, Sale and Distribution of Shares of Common Stock. iv)Each share
of Common Stock held by the Partnership shall, for as long as such share is held
by the Partnership, be associated with the Partner that contributed that share
to the Partnership. The Partners acknowledge that shares contributed by
different Partners may have different tax bases to the Partnership for U.S.
federal income tax purposes.

 

If Common Stock is to be sold by the Partnership and the cash proceeds are to be
distributed to one or more Partners, then, (i) to the extent possible and on a
Partner by Partner basis, the particular shares of Common Stock that are sold
shall be the shares associated with the Partner receiving such cash proceeds and
(ii) to the extent that clause (i) applies, the Partnership shall identify the
proceeds of the sale of each such share as being specifically distributed to the
Partner with which such share is associated. To the extent that any Partner is
to receive more cash proceeds than the total proceeds from the sale of all
shares associated with such Partner, (x) the necessary additional shares that
must be sold in order to pay such additional cash distribution to such Partner
shall be taken pro rata from the shares (not then needed for sale or
distribution to the Partners associated with such shares) that are associated
with each of the other Partners and (y) the Partnership shall use the same
method to identify the proceeds of any such stock sales as being distributed to
the applicable Partner.

 

15



--------------------------------------------------------------------------------

If shares of Common Stock are to be distributed by the Partnership to a Partner,
then, to the extent possible, the particular shares distributed to any
particular Partner shall be shares associated with such Partner. To the extent
that any Partner is to receive more shares than the total number of shares
associated with such Partner, the necessary additional shares that must be
distributed to such Partner shall be taken, in the case of Universal, first from
the shares associated with DWI II (to the extent not then needed for sale or
distribution to DWI II) and then, in the case of any additional distribution to
Universal or a distribution to any other Partner pro rata from the shares (not
then needed for sale or distribution to the Partners associated with such
shares) that are associated with each of the other Partners. For the avoidance
of doubt, this paragraph (c) is not intended to affect the number of shares of
Common Stock or cash to be distributed or allocated to any Partner in accordance
with Article VII hereof.

 

Allocation of Tax Items; Tax Treatment of Certain Distributions. v)Any gain or
loss on any sale of Common Stock by the Partnership, and any selling expense
associated with any such sale, shall be allocated to the Partner that is treated
as receiving the cash proceeds of such sale in accordance with clauses (b)(ii)
and (b)(y) of Section 6.01. The Partners acknowledge that such gain or loss may
be allocable to a Partner other than the Partner associated with the shares that
are sold.

 

Any other item of income, gain or loss of the Partnership shall be allocated in
the discretion of the Tax Matters Partner in a manner consistent with which a
Partner or Partners receive the economic benefit or detriment of such item.

 

A distribution of shares of Common Stock by the Partnership to Universal
pursuant to this Agreement (other than a distribution of shares pursuant to
Section 7.08) shall be treated by the Partnership as a distribution in
liquidation of Universal’s Interest and shall be reported by the Partnership as
such under Section 732(b) of the Code.

 

The Partners agree that the allocations in clauses (a) and (b) best reflect
their respective economic interests in the Partnership and agree that they shall
not take any position inconsistent with such allocations, or with the treatment
described in Section 6.02(c), except as otherwise required pursuant to a
determination within the meaning of Section 1313(a) of the Code.

 

Amounts Withheld. The Partnership, as directed by the Tax Matters Partner, is
authorized to withhold from distributions, including any deemed distributions,
or with respect to allocations, to the Partners and to pay over to any taxing
authority any amounts that it reasonably determines may be required to be so
withheld pursuant to any provisions of applicable law. All amounts so withheld
with respect to any Partner shall be treated as amounts distributed to such
Partner pursuant to this Agreement for all purposes and shall reduce on a
dollar-for-dollar basis any amounts otherwise distributable to such Partner. The
Partners will cooperate to minimize the amount of any withholding that would
otherwise be required pursuant to this Section 6.03.

 

16



--------------------------------------------------------------------------------

Tax Matters Partner. vi)DG-DW shall act as the “tax matters partner” of the
Partnership within the meaning of Section 6231(a)(7) of the Code (the “Tax
Matters Partner”) and in any similar capacity under applicable state, local or
foreign tax law. In the event of a Trigger Event with respect to DG-DW, M&J K B
shall be the Tax Matters Partner.

 

The Tax Matters Partner shall serve as such with all powers granted to a tax
matters partner under the Code, except as expressly provided in this Agreement.
The Tax Matters Partner shall be entitled to make all decisions with respect to
all tax matters of the Partnership consistent with this Agreement, including
with respect to tax elections of the Partnership and the calculation and
allocation of the taxable income or loss of the Partnership. All matters
relating to all tax returns (including information returns) filed by the
Partnership, including tax audits and related matters and controversies, shall
be conducted by the Tax Matters Partner. For the avoidance of doubt, the Tax
Matters Partner shall be bound by Section 6.01 and Section 6.02 and agrees that
it will not take a position inconsistent with such provisions, except as
otherwise required pursuant to a determination within the meaning of Section
1313(a) of the Code.

 

Calculations; Distributions

 

Calculations. i)On the date of the pricing of a Follow-on Offering, the General
Partners on behalf of the Partnership shall prepare and deliver to each of the
Partners a written schedule setting forth as of such date and prior to giving
effect to such Follow-on Offering (x) the value of each Partner’s Retained
Shares (valued at the Net Offering Price in such Follow-on Offering in the case
of shares representing the return of such Partner’s Fifty Percent Return as of
such time and valued at the Gross Offering Price in such Follow-on Offering in
the case of all other shares), (y) each Partner’s Unreturned DreamWorks Capital
(if any) after crediting the value of such Partner’s Retained Shares as set
forth in Section 7.01(a)(x) above (in accordance with clause (b) of the
definition of Unreturned DreamWorks Capital and without duplication) and, if the
amount of such credit exceeds such Partner’s Unreturned DreamWorks Capital at
such time, then the number of shares representing such excess (valued at the
Gross Offering Price in such Follow-on Offering) shall be set forth in such
schedule and shall be referred to as such Partner’s “7.01(a) Additional Shares”,
and (z) the number of shares of Common Stock each Partner would receive after
giving effect to Section 7.01(a)(y) if the Partnership were allocating all
shares of Common Stock then held by the Partnership (prior to giving effect to
such Follow-on Offering) pursuant to the following subparagraphs (excluding, for
purposes of the calculations set forth in clauses (ii) and (iii) below,
Universal as a Partner):

 

first, to each Partner a number of shares of Common Stock (valued at the Net
Offering Price in such Follow-on Offering) having a value equal to such
Partner’s Fifty Percent Return as of such time (or if insufficient shares
remain, then pro rata among all Partners in proportion to, and to the extent of,
their Fifty Percent Return as of such time (in relation to the aggregate Fifty
Percent Returns as of such time of all Partners));

 

17



--------------------------------------------------------------------------------

second, after giving effect to Section 7.01(a)(i), to each Partner a number of
shares of Common Stock (valued at the Gross Offering Price in such Follow-on
Offering) having a value equal to such Partner’s Unreturned DreamWorks Capital
(or if insufficient shares remain, then pro rata among all Partners in
proportion to, and to the extent of, their Unreturned DreamWorks Capital as of
such time (in relation to the aggregate Unreturned DreamWorks Capital as of such
time of all Partners)); and

 

third, any remaining shares of Common Stock to each Partner, pro rata in
accordance with their Adjusted DreamWorks Participation Percentages; provided,
that if any Partner has a positive number of 7.01(a) Additional Shares then the
aggregate positive amount of 7.01(a) Additional Shares of all Partners shall be
added to the total shares to be allocated under this Section 7.01(a)(iii), and
such pro rata calculation under this Section 7.01(a)(iii) shall be made on such
aggregate total amount and then each such Partner’s positive number of 7.01(a)
Additional Shares shall reduce (but not below zero) the number of shares that
otherwise would have been allocated to such Partner under this Section
7.01(a)(iii).

 

On the date of the conclusion of a Pricing Period occurring after consummation
of a Vulcan Triggered Follow-on Offering, if the Pricing Period Price is less
than or equal to the Gross Offering Price realized in the Vulcan Triggered
Follow-on Offering, the General Partners on behalf of the Partnership shall
prepare and deliver to each of the Partners a written schedule as of such date
setting forth (w) the value of each Participating Partner’s Retained Shares that
were sold in the Vulcan Triggered Follow-on Offering and any additional shares
sold by the Partnership on behalf of such Partner, if any, pursuant to Section
7.02(b) (in each case valued at the Net Offering Price in such Follow-on
Offering in the case of shares representing the return of such Participating
Partner’s Fifty Percent Return at the time of such Follow-on Offering and valued
at the Gross Offering Price in such Follow-on Offering in the case of all other
shares) and the value of any additional Retained Shares of such Partner that
were not so sold (valued at the Pricing Period Price), (x) the value of each
Non-Participating Partner’s Retained Shares (valued at the Net Offering Price in
the Follow-on Offering in the case of shares representing the return of such
Non-Participating Partner’s Fifty Percent Return as of such time and valued at
the Pricing Period Price in the case of all other shares), (y) each Partner’s
Unreturned DreamWorks Capital (if any) after crediting the value of such
Partner’s Retained Shares and other shares sold by the Partnership on behalf of
such Partner as set forth in Section 7.01(b)(w) or Section 7.01(b)(x) above (as
the case may be) (in accordance with clause (b) of the definition of Unreturned
DreamWorks Capital and without duplication) and, if the amount of such credit
exceeds such Partner’s Unreturned DreamWorks Capital at such time, then the
number of shares representing such excess (valued at the Pricing Period Price)
shall be set forth in such schedule and shall be referred to as such Partner’s
“7.01(b) Additional Shares”, and (z) the number of shares of Common Stock each
Partner would receive after giving effect to Section

 

18



--------------------------------------------------------------------------------

7.01(b)(y) if the Partnership were allocating all shares of Common Stock then
held by the Partnership pursuant to the following subparagraphs (excluding, for
purposes of the calculations set forth in clauses (i), (ii) and (iii) below,
Universal as a Partner or a Non-Participating Partner, as the case may be):

 

first, to each Non-Participating Partner, a number of shares of Common Stock
(valued at the Pricing Period Price (except, in the case of shares representing
the return of such Non-Participating Partner’s Fifty Percent Return as of such
time, the valuation price shall be the Net Offering Price in the Follow-on
Offering) until each such Non-Participating Partner has a Returned Capital Ratio
equal to the ratio of (x) the aggregate Returned DreamWorks Capital of all
Participating Partners (other than Universal) to (y) the aggregate Initial
DreamWorks Capital of all Participating Partners (other than Universal) (or if
insufficient shares remain, then pro rata among all Non-Participating Partners
in proportion to, and to the extent of, their Unreturned DreamWorks Capital as
of such time (in relation to the aggregate Unreturned DreamWorks Capital as of
such time of all Non-Participating Partners));

 

second, after giving effect to Section 7.01(b)(i), to each Partner, a number of
shares of Common Stock (valued at the Pricing Period Price) having a value equal
to such Partner’s Unreturned DreamWorks Capital (or if insufficient shares
remain, then pro rata among all Partners in proportion to, and to the extent of,
their Unreturned DreamWorks Capital as of such time); and

 

third, any remaining shares of Common Stock to each Partner, pro rata in
accordance with their Adjusted DreamWorks Participation Percentages; provided,
that if any Partner has a positive number of 7.01(b) Additional Shares then the
aggregate positive amount of 7.01(b) Additional Shares of all Partners shall be
added to the total shares to be allocated under this Section 7.01(b)(iii), and
such pro rata calculation under this Section 7.01(b)(iii) shall be made on such
aggregate total amount and then each such Partner’s positive number of 7.01(b)
Additional Shares shall reduce (but not below zero) the number of shares that
otherwise would have been allocated to such Partner under this Section
7.01(b)(iii).

 

On the date of the conclusion of a Pricing Period occurring after consummation
of a Vulcan Triggered Follow-on Offering, if the Pricing Period Price exceeds
the Gross Offering Price realized in the Vulcan Triggered Follow-on Offering,
the General Partners on behalf of the Partnership shall prepare and deliver to
each of the Partners a written schedule as of such date setting forth (w) the
value of each Participating Partner’s Retained Shares that were sold in such
Follow-on Offering and any additional shares sold by the Partnership on behalf
of such Partner, if any, pursuant to Section 7.02(b) (in each case valued at the
Pricing Period Price multiplied by the Vulcan Discount in the case of shares
representing the return of such Participating Partner’s Fifty Percent Return at
the time of such Follow-on Offering and valued at the Pricing Period Price in
the case of all other shares) and the value of any additional Retained Shares of
such Partner that were not so sold (valued at the Pricing Period Price), (x) the
value of

 

19



--------------------------------------------------------------------------------

each Non-Participating Partner’s (in the Vulcan Triggered Offering) Retained
Shares (valued at the Pricing Period Price multiplied by the Vulcan Discount in
the case of shares representing the return of such Non-Participating Partner’s
Fifty Percent Return as of such time and valued at the Pricing Period Price in
the case of all other shares), (y) each Partner’s Unreturned DreamWorks Capital
(if any) after crediting the value of such Partner’s Retained Shares and other
shares sold by the Partnership on behalf of such Partner as set forth in Section
7.01(c)(w) or Section 7.01(c)(x) above (as the case may be) (in accordance with
clause (b) of the definition of Unreturned DreamWorks Capital and without
duplication) and, if the amount of such credit exceeds such Partner’s Unreturned
DreamWorks Capital at such time, then the number of shares representing such
excess (valued at the Pricing Period Price) shall be set forth in such schedule
and shall be referred to as such Partner’s “7.01(c) Additional Shares”, and (z)
the number of shares of Common Stock each Partner would receive after giving
effect to Section 7.01(c)(y) if the Partnership were allocating all shares of
Common Stock then held by the Partnership pursuant to the following
subparagraphs (excluding, for purposes of the calculations set forth in clauses
(i), (ii) and (iii) below, Universal as a Partner or a Non-Participating
Partner, as the case may be):

 

first, to each Non-Participating Partner, a number of shares of Common Stock
(valued at the Pricing Period Price (reduced, in the case of shares representing
the return of such Non-Participating Partner’s Fifty Percent Return as of such
time, by multiplying the Pricing Period Price by the Vulcan Discount)) until
each such Non-Participating Partner has a Returned Capital Ratio equal to the
ratio of (x) the aggregate Returned DreamWorks Capital of all Participating
Partners (other than Universal) to (y) the aggregate Initial DreamWorks Capital
of all Participating Partners (other than Universal) (or if insufficient shares
remain, then pro rata among all Non-Participating Partners in proportion to, and
to the extent of, their Unreturned DreamWorks Capital as of such time (in
relation to the aggregate Unreturned DreamWorks Capital as of such time of all
Non-Participating Partners));

 

second, to each Partner, after giving effect to Section 7.01(c)(i), a number of
shares of Common Stock (valued at the Pricing Period Price) having a value equal
to such Partner’s Unreturned DreamWorks Capital (or if insufficient shares
remain, then pro rata among all Partners in proportion to, and to the extent of,
their Unreturned DreamWorks Capital as of such time); and

 

third, any remaining shares of Common Stock to each Partner, pro rata in
accordance with their Adjusted DreamWorks Participation Percentages; provided,
that if any Partner has a positive number of 7.01(c) Additional Shares then the
aggregate positive amount of 7.01(c) Additional Shares of all Partners shall be
added to the total shares to be allocated under this Section 7.01(c)(iii), and
such pro rata calculation under this Section 7.01(c)(iii) shall be made on such
aggregate total amount and then each such Partner’s positive number of 7.01(c)
Additional Shares shall reduce (but not below zero) the number of shares that
otherwise would have been allocated to such Partner under this Section
7.01(c)(iii).

 

20



--------------------------------------------------------------------------------

Transactions In the Event of a Follow-on Offering. In the event of a Follow-on
Offering, after preparing the schedule required by Section 7.01(a):

 

Immediately prior to consummation of such offering, the Partnership shall
distribute to Universal in complete liquidation of its Interests the number of
shares of Common Stock allocated to Universal under clause (i) of such schedule.

 

Each Participating Partner in such Follow-on Offering shall sell in such
Follow-on Offering a sufficient number of such Partner’s Retained Shares (valued
at the Net Offering Price) (or, in the case of Universal, shares received
pursuant to Section 7.02(a) and its Retained Shares) to cause a Satisfaction
Event (with respect to such Participating Partner) plus any additional Retained
Shares permitted to be sold in such offering; provided, that in the event the
sale by such Participating Partner (other than Universal) of all of its Retained
Shares in such Follow-on Offering would not cause a Satisfaction Event (with
respect to such Participating Partner), then the Partnership shall also sell an
additional number of shares of Common Stock (not to exceed the total number of
shares allocated to such Participating Partner under clause (i) of such
schedule) in such Follow-on Offering on behalf of such Participating Partner as
necessary to cause a Satisfaction Event (with respect to such Participating
Partner). Notwithstanding the foregoing, in no event shall the Partnership sell,
on behalf of any such Participating Partner, any shares that were not associated
with such Participating Partner (or with Universal) as set forth in Section 6.01
at the Effective Time, and if, as a result of the foregoing (or as a result of
the Partnership not being permitted to sell any shares of such Partner’s Pledged
Common Stock as a result of the Pledge Agreement), there are insufficient shares
available for sale by the Partnership on behalf of such Participating Partner to
generate such Participating Partner’s Fifty Percent Return, then, for purposes
of determining whether a Follow-on Offering was of a sufficient size to be
consummated by the Partnership, a Satisfaction Event shall be deemed to occur
with respect to such Participating Partner at the point the maximum number of
shares associated with such Participating Partner as set forth in Section 6.01
(and not constituting Pledged Common Stock) have been sold by the Partnership
(and, in the case of a Vulcan Triggered Follow-on Offering, in such event, to
the extent that the total number of shares allocated to all Partners under
clause (i) of such schedule equals the total number of shares held by the
Partnership, then all shares held by the Partnership and not sold in the Vulcan
Triggered Follow-on Offering shall be permanently allocated as set forth on such
schedule and there shall be no further Pricing Period or reallocation pursuant
to Section 7.01(b) or Section 7.01(c)).

 

In the case of a JK/DG Triggered Follow-on Offering or a Subsequent Follow-on
Offering, (x) on the date of consummation of such Follow-on Offering (and the
date of the closing of the exercise of any overallotment option relating to such
offering, if any), the Partnership shall distribute to each Partner the net cash
proceeds, if any, generated on behalf of such Partner pursuant to the proviso to
the first sentence of Section 7.02(b) and (y) except as otherwise provided in
Section 7.06(f) with respect to DWI II, upon the written request of any Partner
from time to time, the Partnership shall distribute to such Partner a number of
shares of Common Stock equal to the aggregate amount of shares of Common Stock
allocated to such Partner pursuant to Section

 

21



--------------------------------------------------------------------------------

7.01(a)(z) less any such shares sold on behalf of such Partner in accordance
with the proviso to the first sentence of Section 7.02(b) (other than, in the
case of the Continuing Partners, the Continuing Partner Minimum Ownership Shares
and, in the case of DW Lips, M&J K B, M&J K and DG-DW, the SKG Minimum Ownership
Shares) in exchange for a proportionate amount of Interests of such Partner.

 

In the case of a Vulcan Triggered Follow-on Offering, (x) on the date of
consummation of such Vulcan Triggered Follow-on Offering (and the date of the
closing of the exercise of any overallotment option relating to such offering,
if any), the Partnership shall distribute to each Partner the net cash proceeds,
if any, generated on behalf of such Partner pursuant to the proviso to the first
sentence of Section 7.02(b) and (y) upon the conclusion of a Pricing Period,
immediately after preparing the applicable schedule required by Section 7.01(b)
or Section 7.01(c), except as otherwise provided in Section 7.06(e) with respect
to DWI II, upon the written request of any Partner from time to time, the
Partnership shall distribute to such Partner a number of shares of Common Stock
equal to the aggregate amount of shares of Common Stock allocated to such
Partner pursuant to Section 7.01(b)(z) or Section 7.01(c)(z) less any such
shares sold on behalf of such Partner in accordance with the proviso to the
first sentence of Section 7.02(b) (other than, in the case of the Continuing
Partners, the Continuing Partner Minimum Ownership Shares and, in the case of DW
Lips, M&J K B, M&J K and DG-DW, the SKG Minimum Ownership Shares) in exchange
for a proportionate amount of Interests of such Partner.

 

Transactions in the Event of a Universal Triggered Offering. In the event of a
Universal Triggered Offering, immediately prior to consummation of such
offering, the Partnership shall distribute to Universal the number of shares of
Common Stock allocated to Universal in the schedule prepared pursuant to Section
7.01(a)(z)(i) as if such schedule were prepared for Universal on the date of the
pricing of the Universal Triggered Offering (using the Net Offering Price in the
Universal Triggered Offering where applicable).

 

Mandatory Share Distributions. ii)In the event that a Follow-on Offering has not
been consummated prior to January 1, 2008 (July 1, 2008 in the event that a
Universal Triggered Offering has been consummated), then at any time thereafter
and prior to March 31, 2008 (September 30, 2008 in the event that a Universal
Triggered Offering has been consummated), the General Partners and DWI II,
acting together, shall cause the Mandatory Distribution Price to be determined
(with the applicable 20-trading day period commencing on the date of notice from
the General Partners to the other Partners that such price is to be calculated).
In addition, subject to the prior written consent of DWI II (which consent shall
not be unreasonably withheld or delayed), on the second trading day (or such
other date as agreed in writing by the General Partners and DWI II) prior to
consummation of a merger, consolidation, share exchange, tender offer, sale of
all or substantially all of the assets of the Company or reclassification or
other reorganization involving the Company and, in each case, not constituting a
Control Transaction (as defined in the Charter as in effect at consummation of
the IPO) (a “Change in Control Transaction”), the General Partners shall cause
the Mandatory Distribution Price to be determined (with the applicable
20-trading day period

 

22



--------------------------------------------------------------------------------

commencing on the 20th trading day immediately prior to such second trading
day). In either case, upon the determination of the applicable Mandatory
Distribution Price, the General Partners on behalf of the Partnership shall
prepare and deliver to each of the Partners a written schedule as of such date
of determination setting forth (x) the value of each Partner’s Retained Shares
(valued at the Mandatory Distribution Price), (y) each Partner’s Unreturned
DreamWorks Capital (if any) after crediting the value of such Partner’s Retained
Shares as set forth in Section 7.04(a)(x) above (in accordance with clause (b)
of the definition of Unreturned DreamWorks Capital and without duplication) and,
if the amount of such credit exceeds such Partner’s Unreturned DreamWorks
Capital, then the number of shares representing such excess (valued at the
Mandatory Redemption Price) shall be set forth in such schedule and shall be
referred to as such Partner’s “Mandatory Additional Shares”, and (z) the number
of shares of Common Stock each Partner would receive after giving effect to
Section 7.04(a)(y) if the Partnership were allocating all shares of Common Stock
then held by the Partnership pursuant to Section 7.01(a) (valuing such shares at
the Mandatory Distribution Price and treating Mandatory Additional Shares as if
they were 7.01(a) Additional Shares).

 

Subject to the prior written consent of DWI II (which consent shall not be
unreasonably withheld or delayed), in the event of a Change in Control
Transaction, immediately prior to consummation of a Change in Control
Transaction, and in the event that a Follow-on Offering has not been consummated
prior thereto, then on March 31, 2008 (September 30, 2008 in the event that a
Universal Triggered Offering has been consummated), each Partner shall have the
right to exchange its Interests for a number of shares of Common Stock equal to
the aggregate amount allocated to such Partner in the schedule prepared in
accordance with Section 7.04(a)(z) (provided, that in the case of the Continuing
Partners, the Continuing Partner Minimum Ownership Shares shall be distributed
in accordance with Section 7.05(b) rather than this Section 7.04(b) and, in the
case of DW Lips, M&J K B, M&J K and DG-DW, the SKG Minimum Ownership Shares
shall be distributed in accordance with Section 7.05(c) rather than this Section
7.04(b)).

 

Vulcan GP Date. i)At any time after the date (the “Commencement Date”) that is
six months after consummation of a Follow-on Offering or the date a Partner may
exercise its exchange rights pursuant to Section 7.04(b), DWI II may deliver
written notice to each of the other Partners that it intends to assume the role
of General Partner on the date specified in such notice (the “Vulcan GP Date”).
Under no circumstances, however, shall the Vulcan GP Date be earlier than the
fifth Business Day after the date of such notice or later than the date that is
one month after the Commencement Date, and if no such written notice shall have
been delivered prior to the date that is one month after the Commencement Date,
then the Vulcan GP Date shall be deemed to occur on the date that is one month
after the Commencement Date.

 

(i) Upon exercise of DWI II’s exchange rights under Section 7.06(e)(ii) or
Section 7.06(f)(ii) (which become exercisable on the date that is six months
after the Vulcan GP Date), (ii) in the case of DWI II’s Continuing Partner
Minimum Ownership Shares under Section 7.04(b), any time on or after the date
that is six months after the Vulcan GP Date or (iii) upon the written request of
any other Continuing Partner at any time on or after the date that is six months
after the Vulcan GP Date, the Partnership shall

 

23



--------------------------------------------------------------------------------

distribute to such Partner its Continuing Partner Minimum Ownership Shares and
any other shares to which such Partner is entitled in exchange for such
Partner’s equity interests in the Partnership, and such Continuing Partner shall
have the right to withdraw from the Partnership at any time thereafter.

 

Immediately prior to the Vulcan GP Date, each of DW Lips, M&J K B, M&J K and
DG-DW shall receive their respective SKG Minimum Ownership Shares and any other
shares to which they are entitled in full redemption of their Interests, except
to the extent such Partner delivers written notice to the General Partners
electing not to be redeemed. Effective as of the Vulcan GP Date, DWI II shall
become the General Partner. From and after the Vulcan GP Date, DWI II may admit,
without the need for any further action or consent of any Person, one or more
additional limited partners to the Partnership; provided, that such admission
does not adversely affect in any way the rights or economic interests of any
other Continuing Partner.

 

General Provisions. i)For the avoidance of doubt, any distribution or exchange
under this Agreement of shares of Common Stock to any Partner shall be made
solely (x) in the form of Class B Stock to any of M&J K B, M&J K or DG-DW and
(y) in the form of Class A Stock to each other Partner. References in this
Article VII to M&J K B, M&J K, DG-DW and DWI II shall be deemed to include their
permitted transferees. Immediately upon the Final Allocation, the Partnership
shall convert all remaining shares of Common Stock held by the Partnership,
other than shares allocated to M&J K B, M&J K or DG-DW, to Class A Stock.

 

To the extent practicable and in all cases consistent with this Article VII and
Article XI, and subject to Section 6.01(c), for purposes of any allocation of
shares of Common Stock of the Partnership to the Partners under this Agreement
(including for purposes of the calculations set forth in Sections 7.01(a)(z),
7.01(b)(z) and 7.01(c)(z)), the Partnership shall allocate shares of Common
Stock in the following order of priority: first, shares of Common Stock that do
not constitute Pledged Common Stock and, second, shares of Common Stock that
constitute Pledged Common Stock (with the intent that the Pledged Common Stock
shall be the final shares allocated and distributed under the applicable
distribution provisions). In addition, if there are any Continuing Partner
Minimum Ownership Shares with respect to any Partner, such shares shall be
first, shares of Pledged Common Stock allocable to such Partner and, second,
shares of Common Stock that do not constitute shares of Pledged Common Stock
(not to exceed in the aggregate the number of Continuing Partner Minimum
Ownership Shares).

 

No fractional share shall be issued upon the distribution of any share or shares
of Common Stock under this Agreement. All shares of Common Stock (including
fractions thereof) to be distributed hereunder at any time shall be aggregated
for purposes of determining whether the distribution would result in the
allocation or distribution of any fractional share. If, after such aggregation,
the applicable calculations in Section 7.01 would result in the allocation or
distribution of a fraction of a share of Common Stock, the Partnership shall, in
lieu of distributing or causing the Company to issue any fractional share, round
that fraction of a share up or down as reasonably determined by the General
Partners.

 

24



--------------------------------------------------------------------------------

Except as expressly provided in this Article VII or Article XI, the General
Partners shall not cause the Partnership to make any distributions.

 

From and after the date on which a Vulcan Triggered Follow-on Offering shall be
consummated, DWI II shall have the right to exchange its equity interest in the
Partnership for a number of shares of Common Stock (including Pledged Common
Stock) allocable to DWI II under Section 7.01(b) or Section 7.01(c) (as
applicable); provided, that the exercisability of such exchange right shall vest
in two parts, (i) first, with respect to the number of shares of Common Stock
equal to (A) the number of shares of Common Stock (including Pledged Common
Stock) allocable to DWI II under Section 7.01(b) or Section 7.01(c) (as
applicable) minus (B) the number of shares of Common Stock represented by DWI
II’s Continuing Partner Minimum Ownership Shares, upon the conclusion of the
Pricing Period in connection with such Vulcan Triggered Follow-on Offering and
(ii) second, with respect to the number of shares of Common Stock represented by
DWI II’s Continuing Partner Minimum Ownership Shares, upon the date that is six
months after the Vulcan GP Date. DWI II shall tender to the Partnership (x) upon
the exercise described in clause (i) above, a fraction of DWI II’s equity
interest in the Partnership equal to the quotient of (A) the number of shares of
Common Stock issuable upon such exercise divided by (B) the number of shares of
Common Stock equal to the number in clause (i)(A) above; and (y) upon the
exercise described in clause (ii) above, DWI II’s remaining equity interest in
the Partnership. DWI II shall have no rights, and the Partnership shall have no
obligations to DWI II, to make distributions of shares of Common Stock to DWI II
pursuant to Section 7.02(d) in respect of a given Pricing Period other than
pursuant to the exchange rights set forth in this Section 7.06(e). For the
avoidance of doubt, this Section 7.06(e) shall not give DWI II any priority over
other Partners with respect to the timing or amount of distributions of shares
of Common Stock pursuant to the other provisions of this Article VII and shall
not relieve DWI II of its obligations under Section 7.05.

 

From and after the date on which a JK/DG Triggered Follow-on Offering or a
Subsequent Follow-on Offering shall be consummated, DWI II shall have the right
to exchange its equity interest in the Partnership for a number of shares of
Common Stock (including Pledged Common Stock) allocable to DWI II under Section
7.01(a)(z); provided, that the exercisability of such exchange right shall vest
in two parts, (i) first, with respect to the number of shares of Common Stock
equal to (A) the number of shares of Common Stock (including Pledged Common
Stock) allocable to DWI II under Section 7.01(a) minus (B) the number of shares
of Common Stock represented by DWI II’s Continuing Partner Minimum Ownership
Shares, upon the closing of a JK/DG Triggered Follow-on Offering or a Subsequent
Follow-on Offering, as applicable (unless an over-allotment option shall have
been granted to the underwriters of such Follow-on Offering, in which case DWI
II may not exercise such portion of the foregoing exchange right under this
clause (i) before the earlier of the closing or expiration of such
over-allotment option) and (ii) second, with respect to the number of shares of
Common Stock represented by DWI II’s Continuing Partner Minimum Ownership
Shares, upon the date that is six months after the Vulcan GP Date. If no JK/DG
Triggered Follow-on Offering or Subsequent Follow-on Offering shall have
occurred before January 1, 2008 (July 1, 2008, in the event that a Universal
Triggered Offering shall have been consummated),

 

25



--------------------------------------------------------------------------------

then the Vulcan Subsequent Exchange Right shall expire immediately upon such
date. DWI II shall tender to the Partnership (x) upon the exercise described in
clause (i) above, a fraction of DWI II’s equity interest in the Partnership
equal to the quotient of (A) the number of shares of Common Stock issuable upon
such exercise divided by (B) such number of shares of Common Stock allocable to
DWI II under Section 7.01(a); and (y) upon the exercise described in clause (ii)
above, DWI II’s remaining equity interest in the Partnership. From and after the
date on which a JK/DG Triggered Follow-on Offering or a Subsequent Follow-on
Offering shall be consummated, DWI II shall have no rights, and the Partnership
shall have no obligations to DWI II to distribute Common Stock, in each case
pursuant to Section 7.02(d), unless such exchange right set forth in this
Section 7.06(f) shall have expired without first having become exercisable. For
the avoidance of doubt, this Section 7.06(f) shall not give DWI II any priority
over other Partners with respect to the timing or amount of distributions of
shares of Common Stock pursuant to the other provisions of this Article VII and
shall not relieve DWI II of its obligations under Section 7.05.

 

(g) At or prior to the time of the distribution of any shares of Pledged Common
Stock to any Partner pursuant to this Article VII, and as a condition to such
distribution, to the extent not previously executed and delivered, such Partner
shall execute a pledge agreement in substantially the form of the Pledge
Agreement relating to the number of such shares of Pledged Common Stock so
distributed, and the identical number of shares of Pledged Common Stock secured
by the Pledge Agreement shall simultaneously be decreased by the number of
shares of Pledged Common Stock distributed to such Partner.

 

No Set-Off. The General Partners shall not have any right to off-set or set-off
any payment due to any Partner pursuant to this Agreement against any other
payment to be made by such Partner pursuant to this Agreement, any of the
Transaction Documents or otherwise.

 

Sample Calculations. Attached hereto as Schedule E are illustrative calculations
of the amounts allocable to the Partners under this Article VII under various
assumptions set forth therein. The Partnership shall calculate the amounts
allocable to the Partners under this Article VII in a manner consistent with the
provisions hereof as illustrated by such illustrative calculations. All
schedules delivered to the Partners under this Article VII shall be no less
detailed than the schedules attached hereto as Schedule E.

 

Management of the Partnership

 

General Partners. ii)Subject to the terms of this Agreement, the business and
affairs of the Partnership shall be managed exclusively by the General Partners
and the tax matters of the Partnership shall be managed exclusively by the Tax
Matters Partner, in each case, in a manner consistent with this Agreement,
without the need for, except as set forth in Section 2.06 and Section 8.04 and
except in the case of a Vulcan Triggered Follow-on Offering, a Subsequent
Follow-on Offering, a Universal Triggered

 

26



--------------------------------------------------------------------------------

Offering or as provided in Section 7.04, any consent or approval of any other
Partner. Subject to Section 8.02 and the terms of this Agreement, the General
Partners shall have the exclusive power and authority, on behalf of the
Partnership, to effect allocations and distributions in accordance with Article
VII and to take any action of any kind not inconsistent with this Agreement and
to do anything and everything they deem necessary or appropriate to carry on the
business and purposes of the Partnership in a manner consistent with this
Agreement, including taking all actions permitted or required under the
Formation Agreement. Except as expressly provided herein, the General Partners
shall act jointly in all matters. No other Partner shall participate in the
management and control of the business of the Partnership, and in no event shall
any Partner other than the General Partners have any authority to bind the
Partnership for any purpose. No other Partner or Partners shall have any right
to remove or replace one or more of the General Partners, except in the case of
any act or omission that constitutes fraud, bad faith or willful misconduct of a
General Partner, as finally determined by a judgment of a court of competent
jurisdiction which judgment is final and nonappealable, in which case such
General Partner may be removed by Partners owning a majority-in-interest of the
Interests then outstanding (based upon their Adjusted DreamWorks Participation
Percentages). Persons dealing with the Partnership are entitled to rely
conclusively upon the power and authority of the General Partners.

 

The General Partners are, to the extent of their rights and powers set forth in
this Agreement, agents of the Partnership for the purpose of the Partnership’s
business, and the actions of the General Partners taken in accordance with such
rights and powers shall bind the Partnership.

 

Voting of Contributed Stock. (a) The General Partners shall exercise voting
control over all shares of Contributed Stock (and all shares with respect to
which Universal has given the Partnership a voting proxy under Section 8.02(b))
and shall vote (or act by written consent) with respect to all such shares as
they deem appropriate in their sole discretion; provided, that any such vote
relating to a matter addressed in the Class B Stockholder Agreement or the
Vulcan Stockholder Agreement shall be in accordance with the Class B Stockholder
Agreement or the Vulcan Stockholder Agreement, as applicable.

 

(b) Universal hereby grants to the Partnership a proxy to vote the Retained
Shares of Universal, which proxy shall survive until such time as Universal
transfers such shares (consistent with Section 3.06 of the Formation Agreement)
or until such time as Universal receives any distribution of Class A Stock from
the Partnership.

 

Substitute General Partner. Upon the occurrence of a Trigger Event with respect
to a General Partner at any time prior to the Vulcan GP Date, then such General
Partner shall immediately cease to be a General Partner and shall no longer have
any right or authority to act on behalf of the Partnership as a General Partner.
In such event, such General Partner shall be treated for all purposes as a
Limited Partner and the remaining General Partner shall be the sole General
Partner. In the event of Trigger Events with respect both of the initial General
Partners, then DWI II shall, without any further action on the part of the
Partners or the Partnership, become the sole General Partner and concurrently
therewith, the Partnership shall convert all shares of Common Stock held by the
Partnership to Class A Stock and shall continue without dissolution.

 

27



--------------------------------------------------------------------------------

Restrictions on Activities. Notwithstanding any other provision of this
Agreement (except the third sentence of Section 2.06), the General Partners
shall not, without the prior written consent of each of the other Partners,
cause or permit the Partnership to do any of the following: (i) engage in any
business or activity other than those expressly set forth in Section 2.06; (ii)
incur any indebtedness or assume or guarantee, or otherwise provide credit
support directly or indirectly for, any indebtedness or obligation of any other
Person; (iii) make a general assignment for the benefit of creditors; (iv) file
a petition commencing a voluntary Bankruptcy case; (v) file a petition or answer
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any statute, law or regulation; (vi) file an
answer or other pleading admitting or failing to contest the material
allegations of a petition filed against it in any proceeding seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
(to the fullest extent permitted by law) or similar relief under any statute,
law or regulation, or the entry of any order appointing a trustee, liquidator or
receiver of it or of its assets or any substantial portion thereof; (vii) seek,
consent to or acquiesce in the appointment of a trustee, receiver or liquidator
of it or of all or any substantial part of its assets; (viii) consolidate or
merge with or into any other Person or convey or transfer any shares of Common
Stock, cash or other property of the Partnership to any Person except in
accordance with the terms of the Transaction Documents; (ix) amend the
certificate of limited partnership, or take action in furtherance of any such
action; (x) except as expressly contemplated in the Transaction Documents,
purchase or otherwise acquire any equity interest of any class in any Person;
(xi) take any act that would subject any Partner to personal liability for the
debts, liabilities or obligations of the Partnership; (xii) take any act in
contravention of any of the Transaction Documents; (xiii) enter into any
contract or arrangement whereby any General Partner, Principal or any of their
respective Affiliates would receive any fee or other compensation from the
Partnership or its assets in connection with the management of the Partnership
or otherwise (it being understood that the General Partners and any successor
General Partners are providing services to the Partnership pursuant to this
Agreement on a no-fee basis); (xiv) exercise any demand or piggy-back
registration rights under the Registration Rights Agreement that would not
result in a Satisfaction Event with respect to the applicable Participating
Partners (or, if such offering would not result in a Satisfaction Event, fail to
request that the Company withdraw any registration statement of the Company in
which the Partnership was the Requesting Holder (as defined in the Registration
Rights Agreement) or otherwise remove all securities of the Partnership and the
Partners requested to be included in any registration statement of the Company);
(xv) request that the Company withdraw any registration statement of the Company
in which the Partnership was the Requesting Holder or otherwise remove any
securities of the Partnership and the Partners requested to be included in any
registration statement of the Company, in each case unless such offering would
not result in a Satisfaction Event; (xvi) settle or compromise any material
litigation involving the Partnership or any of its property; (xvii) dissolve the
Partnership, other than as provided in Section 11.01; or (xviii) except as
expressly contemplated in the Transaction Documents, directly or indirectly
Transfer, pledge or otherwise encumber any shares of Common Stock held by the
Partnership. In addition, no General Partner shall withdraw as a General Partner
except as expressly permitted herein.

 

28



--------------------------------------------------------------------------------

Transfers of Interests

 

Restrictions on Transfers. Without the prior written consent of the General
Partners and DWI II, (a) no Partner shall directly or indirectly Transfer all or
any part of its Interests, or any rights to receive capital, profits or
distributions of the Partnership pursuant thereto, (b) except in the case of any
Parent of Lee Entertainment, L.L.C. and any Parent of Universal, no Parent of
any Partner shall Transfer any Equity Security or other interest in such Partner
or any other Parent of such Partner, or the right to receive capital or profits
of such Partner or such other Parent pursuant thereto and (c) except in the case
of Universal and any Parent of Universal, no Partner or any Parent of such
Partner (other than the Ultimate Parent) shall issue any Equity Security or
other interest, and, in each case, any such Transfer or issuance by a Partner or
its Parents shall be deemed a Transfer by such Partner of Interests in violation
of this Agreement and a breach of this Agreement by such Partner. To the fullest
extent permitted by law, any such Transfer in violation of this Agreement shall
be null and void.

 

Admission of Transferees. A transferee of an Interest permitted under Section
9.01 shall be admitted to the Partnership as a partner of the Partnership upon
(i) the prior written consent of the General Partners and DWI II (which consent
of the General Partners and DWI II shall not be unreasonably withheld or
delayed) and (ii) its execution of an instrument signifying its agreement to be
bound by the terms and conditions of this Agreement, which instrument may be a
counterpart signature page to this Agreement. If a Partner Transfers all of its
Interest pursuant to Section 9.01, such admission shall be deemed effective
immediately prior to such transfer and, immediately following such admission,
the transferor Partner shall cease to be a partner of the Partnership.

 

Further Restrictions. Notwithstanding anything to the contrary in this
Agreement, to the fullest extent permitted by law, any Transfer that would
otherwise be permitted by this Agreement shall be null and void if (a) such
Transfer requires the registration of such Transferred Interest pursuant to any
applicable Federal or state securities laws; (b) such Transfer subjects the
Partnership to regulation under the Investment Company Act of 1940, the
Investment Advisers Act of 1940 or the Employee Retirement Income Security Act
of 1974, each as amended; (c) such Transfer results in a violation of applicable
laws to which the Partnership is subject; (d) such Transfer is made to any
Person that lacks the legal right, power or capacity to own such Interest; (e)
such Transfer would cause the assets of the Partnership to constitute “plan
assets” under 29 C.F.R. §2510.3-101; or (f) such Transfer would cause the
Partnership to be taxable as a corporation for U.S. federal income tax purposes.

 

29



--------------------------------------------------------------------------------

Limitation on Liability, Exculpation

 

Limitation on Liability. An obligation of the Partnership incurred while the
Partnership is a Delaware limited liability limited partnership, whether arising
in contract, tort or otherwise, is solely the obligation of the Partnership. A
General Partner is not personally liable, directly or indirectly, by way of
indemnification, contribution, assessment or otherwise, for such obligation
solely by reason of being or so acting as a general partner of the Partnership.
No Partner shall have any liability in any manner whatsoever for any debt,
liability or other obligation of the Partnership, whether such debt, liability
or other obligation arises in contract, tort or otherwise, under Section
17-303(a) of the Delaware Act. No Covered Person shall be obligated personally
for any debt, obligation or liability of the Partnership. The foregoing Section
10.01 shall not alter each Partner’s obligation to return funds wrongfully
distributed to it if required to do so under the Delaware Act.

 

Exculpation of Covered Persons. iii)Except as expressly provided herein, and to
the fullest extent permitted by law, no Covered Person shall be liable,
including under any legal or equitable theory of fiduciary duty or other theory
of liability, to the Partnership or to any other Covered Person for any losses,
claims, damages or liabilities incurred by reason of any act or omission
performed or omitted by such Covered Person except for any losses, claims,
damages or liabilities arising from such Covered Person’s fraud, bad faith or
willful misconduct. Whenever in this Agreement a Covered Person is permitted or
required to make decisions, such Covered Person shall make such decisions in
good faith and shall not be subject to any other or different standard
(including any legal or equitable standard of fiduciary or other duty) imposed
by this Agreement or any relevant provisions of law or in equity or otherwise.

 

A Covered Person shall be fully protected in relying in good faith upon the
records of the Partnership and upon such information, opinions, reports or
statements presented to the Partnership or management by any Person as to
matters the Covered Person reasonably believes are within such Person’s
professional or expert competence.

 

Indemnification. The Partnership shall, to the fullest extent permitted under
the Delaware Act as the same exists or may hereafter be amended (but, in the
case of any such amendment, only to the extent that such amendment permits the
Partnership to provide broader indemnification rights than said law permitted
the Partnership to provide prior to such amendment), indemnify and hold harmless
any Covered Person who was or is a party or is threatened to be made a party to
any threatened, pending or completed action, suit, investigation or proceeding,
whether civil, criminal or administrative and whether by or in the right of the
Partnership, by reason of the fact that he or a Covered Person of whom he is the
legal representative is or was an officer of the Partnership against all
expenses, liability and loss (including reasonable attorneys’ fees and
judgments, fines or penalties and amounts paid or to be paid in settlement)
incurred or suffered by him in connection therewith, except in a case where such
expenses, liabilities or losses resulted from the fraud, bad faith or willful
misconduct of such

 

30



--------------------------------------------------------------------------------

indemnified Person. The right to indemnification conferred in this Agreement
shall be a contract right and shall include the right to be paid by the
Partnership the expenses incurred in defending any such proceeding in advance of
its final disposition upon receipt by the Partnership of an unsecured written
promise by or on behalf of such Covered Person to repay such advances if a court
of competent jurisdiction shall determine in a final, non-appealable judgment
that such Covered Person is not entitled to be indemnified by the Partnership
for such expenses, such advances to be paid by the Partnership within 20 days
after the receipt by the Partnership of a statement or statements from the
claimant requesting such advance or advances from time to time.

 

Dissolution and Termination

 

Dissolution. iv)Except as otherwise provided herein, no Partner shall withdraw
from the Partnership and, to the fullest extent permitted by applicable law, no
Partner shall take any action to dissolve, terminate or liquidate the
Partnership or to require apportionment, appraisal or partition of the
Partnership or any of its assets, or to file a bill for an accounting, except as
specifically provided in this Agreement, and each Partner, to the fullest extent
permitted by applicable law, hereby waives any rights to take any such actions
(or have such actions taken on its behalf) under applicable law, including any
right to petition a court for judicial dissolution under Section 17-802 of the
Delaware Act. Notwithstanding any other provision of this Agreement, the
Bankruptcy of a Partner shall not cause such Partner to cease to be a partner of
the Partnership, and, upon the occurrence of such an event, the Partnership
shall continue without dissolution.

 

The Partnership shall be dissolved and its business wound up upon the earliest
to occur of any one of the following events:

 

the final distribution of all cash and all shares of Common Stock allocated in
accordance with Article VII;

 

the written agreement of all the Partners to dissolve the Partnership;

 

the entry of a decree of judicial dissolution under Section 17-802 of the
Delaware Act, in contravention of this Agreement;

 

an event of withdrawal of a General Partner, unless at the time there is at
least one other General Partner, including a successor General Partner selected
in accordance with Article VII or 8.03 (such General Partner being hereby
authorized to and shall continue the business of the Partnership without
dissolution); and

 

the first time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.

 

Except as provided herein, the resignation, insolvency or dissolution of a
Partner or the occurrence of any other event that terminates the continued
membership of a Partner in the Partnership shall not in and of itself cause a
dissolution of the Partnership.

 

31



--------------------------------------------------------------------------------

Winding Up of the Partnership. v)Upon dissolution, the Partnership’s business
shall be liquidated in an orderly manner. The General Partners shall be the
liquidating trustees to wind up the affairs of the Partnership pursuant to this
Agreement. If there shall be no General Partner, the remaining Partners owning
at least a majority-in-interest of the Interests (based on Adjusted DreamWorks
Participation Percentages) then outstanding may approve one or more liquidating
trustees to act as the liquidating trustee in carrying out such liquidation. In
performing their duties, the liquidating trustees are authorized to sell,
distribute, exchange or otherwise dispose of the assets of the Partnership in
accordance with the Delaware Act and in any reasonable manner that they shall
determine to be in the best interest of the Partners.

 

In the event of any dissolution other than a dissolution under Section
11.01(b)(i), the General Partners on behalf of the Partnership shall prepare and
deliver to each of the Partners a written schedule as of the date of the
applicable written agreement (in the case of a dissolution under Section
11.01(b)(ii)) or the date of entry of the applicable decree (in the case of a
dissolution under Section 11.01(b)(iii)) or the date of the event of withdrawal
of a General Partner (in the case of a dissolution under Section 11.01(b)(iv))
or the first date on which there are no Limited Partners (in the case of a
dissolution under Section 11.01(b)(v)) setting forth (x) the value of each
Partner’s Retained Shares (valued at their Fair Market Value as of such
applicable date) and (y) each Partner’s Unreturned DreamWorks Capital (if any)
after crediting the value of such Partner’s Retained Shares as set forth in
Section 11.02(b)(x) above (in accordance with clause (b) of the definition of
Unreturned DreamWorks Capital and without duplication) and, if the amount of
such credit exceeds such Partner’s Unreturned DreamWorks Capital, then the
number of shares representing such excess (valued at such Fair Market Value)
shall be set forth in such schedule and shall be referred to as such Partner’s
“Dissolution Additional Shares”. In the event of any dissolution (other than a
dissolution under Section 11.01(b)(i)), the proceeds of the liquidation of the
Partnership shall be distributed in the following order and priority, after
giving effect to Section 11.02(b)(y):

 

first, to the creditors (including any Partners or their respective Affiliates
that are creditors) of the Partnership, to the extent otherwise permitted by
law, in satisfaction of all of the Partnership’s liabilities (whether by payment
or by making reasonable provision for payment thereof, including the setting up
of any reserves which are, in the judgment of the liquidating trustee,
reasonably necessary therefor);

 

second, to the extent such dissolution is not a dissolution under Section
11.01(b)(i), to the Partners pro rata and in proportion to and to the extent of
their respective Fifty Percent Return as of such time (with shares of Common
Stock being distributed in kind and valued at their Fair Market Value as of the
date of the applicable written agreement (in the case of a dissolution under
Section 11.01(b)(ii)) or the date of entry of the applicable decree (in the case
of a dissolution under Section 11.01(b)(iii)) or the date of the event of
withdrawal of a

 

32



--------------------------------------------------------------------------------

General Partner (in the case of a dissolution under Section 11.01(b)(iv)) or the
first date on which there are no Limited Partners (in the case of a dissolution
under Section 11.01(b)(v)));

 

third, to the extent such dissolution is not a dissolution under Section
11.01(b)(i), to the Partners pro rata in proportion to and to the extent of
their respective Unreturned DreamWorks Capital (with shares of Common Stock
being distributed in kind and valued at their Fair Market Value as of the date
of the applicable written agreement (in the case of a dissolution under Section
11.01(b)(ii)) or the date of entry of the applicable decree (in the case of a
dissolution under Section 11.01(b)(iii)) or the date of the event of withdrawal
of a General Partner (in the case of a dissolution under Section 11.01(b)(iv))
or the first date on which there are no Limited Partners (in the case of a
dissolution under Section 11.01(b)(v))); and

 

fourth, to the extent such dissolution is not a dissolution under Section
11.01(b)(i), a distribution in kind of shares of Common Stock to the Partners
pro rata in accordance with their Adjusted DreamWorks Participation Percentages;
provided, that if any Partner has a positive number of Dissolution Additional
Shares then the aggregate positive number of Dissolution Additional Shares shall
be added to the total number of shares to be allocated under this Section
11.02(b)(iv), and such pro rata distribution under this Section 11.02(b)(iv)
shall be made as if such aggregate total number of shares were available for
distribution and as if each Partner had received a distribution of such
Partner’s Dissolution Additional Shares.

 

Claims of Partners. The Partners shall look solely to the Partnership’s assets
for the return of their capital contributions, and if the assets of the
Partnership remaining after payment of or reasonable provision for the payment
of all liabilities of the Partnership are insufficient to return such capital
contributions, the Partners shall have no recourse against the Partnership or
any Partner.

 

Termination. The Partnership shall terminate when all of the assets of the
Partnership, after payment of or reasonable provision for the payment of all
debts and liabilities of the Partnership, shall have been distributed to the
Partners in the manner provided for in this Article XI and when permitted by
this Agreement, and the certificate of limited partnership of the Partnership
and the statement of qualification of the Partnership as a limited liability
limited partnership shall be canceled in the manner required by the Delaware
Act.

 

Miscellaneous

 

Notices. All notices and other communications hereunder shall be in writing and
shall be deemed duly given and received (a) on the date of delivery if delivered
personally, or by facsimile upon confirmation of transmission by the sender’s

 

33



--------------------------------------------------------------------------------

fax machine if sent on a Business Day (or otherwise on the next Business Day),
(b) on the first Business Day following the date of dispatch if delivered by a
recognized next-day courier service or (c) on the second Business Day following
the date of dispatch if delivered by a recognized international courier service.
All notices hereunder shall be delivered as set forth on Schedule C, or pursuant
to such other instructions as may be designated in writing by the party to
receive such notice

 

No Third Party Beneficiaries. Except as provided in Article X, this Agreement is
not intended to confer any rights or remedies hereunder upon, and shall not be
enforceable by, any Person other than the parties hereto.

 

Waiver. No failure by any party to insist upon the strict performance of any
covenant, agreement, term or condition of this Agreement or to exercise any
right or remedy consequent upon a breach of such or any other covenant,
agreement, term or condition shall operate as a waiver of such or any other
covenant, agreement, term or condition of this Agreement. Any Partner by notice
given in accordance with Section 12.01 may, but shall not be under any
obligation to, waive any of its rights or conditions to its obligations
hereunder, or any duty, obligation or covenant of any other Partner. No waiver
shall affect or alter the remainder of this Agreement but each and every
covenant, agreement, term and condition hereof shall continue in full force and
effect with respect to any other then existing or subsequent breach. The rights
and remedies provided by this Agreement are cumulative and the exercise of any
one right or remedy by any party shall not preclude or waive its right to
exercise any or all other rights or remedies.

 

Assignment; Amendments. i)Except as otherwise provided herein, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned, in whole or in part, by any of the Partners, in whole or in part
(whether by operation of law or otherwise), directly or indirectly, without the
prior written consent of the General Partners and DWI II, and, to the fullest
extent permitted by law, any attempt to make any such assignment without such
consent shall be null and void. Notwithstanding any provision of this Agreement
to the contrary and without the need for any action or consent of any Person,
any such transferee shall be deemed to be a Partner effective immediately upon
notice thereof from the then General Partners to the Partnership. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit of
and be enforceable by the Partners and their respective successors and assigns.

 

No amendment to this Agreement shall be effective unless it shall be signed in
writing by each of the General Partners and Partners (including the General
Partners) owning at least a majority-in-interest of the Interests then
outstanding (based upon their Adjusted DreamWorks Participation Percentages);
provided, that no amendment to the second sentence of Section 2.06 shall be
effective unless it shall be signed in writing by each Partner; provided
further, that no amendment shall affect the rights or obligations of a Partner
without the consent of such Partner.

 

Integration. This Agreement constitutes the entire agreement among the parties
hereto pertaining to the subject matter hereof and supersedes all prior
agreements

 

34



--------------------------------------------------------------------------------

and understandings of the parties in connection herewith, and no covenant,
representation or condition not expressed in this Agreement shall affect, or be
effective to interpret, change or restrict, the express provisions of this
Agreement.

 

Headings. The titles of Articles and Sections of this Agreement are for
convenience only and shall not be interpreted to limit or amplify the provisions
of this Agreement.

 

Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which, taken together, shall
constitute one and the same instrument.

 

Severability. Each provision of this Agreement shall be considered separable and
if for any reason any provision or provisions hereof are determined to be
invalid and contrary to any existing or future law, such invalidity shall not
impair the operation of or affect those portions of this Agreement which are
valid.

 

Applicable Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without giving effect to the conflicts of
law principles thereof.

 

Jurisdiction; Waivers. With respect to any suit, action or proceeding relating
to this Agreement (collectively, a “Proceeding”), each Partner irrevocably (a)
consents and submits to the exclusive jurisdiction of the courts of the States
of New York and the Court of Chancery of the State of Delaware and any court of
the United States located in the Borough of Manhattan in New York City; (b)
waives, to the fullest extent permitted by law, any objection which such Partner
may have at any time to the laying of venue of any Proceeding brought in any
such court, waives any claim that such Proceeding has been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceeding, that such court does not have jurisdiction over such party; (c)
consents, to the fullest extent permitted by law, to the service of process at
the address set forth for notices in Section 12.01 herein; provided, that such
manner of service of process shall not preclude the service of process in any
other manner permitted under applicable law; and (d) WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN
CONNECTION WITH ANY PROCEEDING.

 

Enforcement. i)Each party hereto acknowledges that the other parties would not
have an adequate remedy at law for money damages in the event that any of the
covenants or agreements of any of the other parties to this Agreement were not
performed in accordance with its terms, and it is therefore agreed that each
party hereto, in addition to and without limiting any other remedy or right it
may have, will have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach and enforcing
specifically the terms and provisions hereof, and each party hereto hereby
waives any and all defenses it may have on the ground of lack of jurisdiction or
competence of the court to grant such an injunction or other equitable relief.

 

35



--------------------------------------------------------------------------------

All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the day and year first above written.

 

M&J K DREAM LIMITED PARTNERSHIP,

By

 

M&J K DREAM CORP.,

   

General Partner

   

By

 

/s/ Jeffrey Katzenberg

--------------------------------------------------------------------------------

   

Name:

  Jeffrey Katzenberg    

Title:

  President

 

M&J K B PARTNERSHIP,

By

 

M&J K DREAM CORP.,

   

General Partner

   

By

 

/s/ Jeffrey Katzenberg

--------------------------------------------------------------------------------

   

Name:

  Jeffrey Katzenberg    

Title:

  President

 

DG-DW, L.P.,

By

  DG-DW, INC.,     General Partner    

By

 

/s/ Richard Sherman

--------------------------------------------------------------------------------

   

Name:

  Richard Sherman    

Title:

  Chief Financial Officer

 

DW LIPS, L.P.,

By

  DW SUBS, INC.,     General Partner    

By

 

/s/ Michael Rutman

--------------------------------------------------------------------------------

   

Name:

  Michael Rutman    

Title:

  Treasurer

 

37



--------------------------------------------------------------------------------

DW INVESTMENT II, INC.,

   

By

 

/s/ W. Lance Conn

--------------------------------------------------------------------------------

   

Name:

  W. Lance Conn    

Title:

  Vice President

 

LEE ENTERTAINMENT, L.L.C.,

   

By

 

/s/ Gyeong C. Park

--------------------------------------------------------------------------------

   

Name:

  Gyeong C. Park    

Title:

  Authorized Person

 

VIVENDI UNIVERSAL ENTERTAINMENT LLLP,    

By

 

/s/ Karen Randall

--------------------------------------------------------------------------------

   

Name:

  Karen Randall    

Title:

 

Executive Vice President and

General Counsel

 

38